Case 1:21-cv-01601-JDB Document 1-1 Filed 06/11/21 Page 1 of 4




              Exhibit A
               Case 1:21-cv-01601-JDB Document 1-1 Filed 06/11/21 Page 2 of 4

                                      WILLIAM J. OLSON, P.C.
                                               ATTORNEYS AT LAW
 WILLIAM J. OLSON
     (VA, D.C.)                        370 MAPLE AVENUE WEST, SUITE 4
 HERBERT W. TITUS                     VIENNA, VIRGINIA 22180-5615
 (VA OF COUNSEL)
                                           TELEPHONE (703) 356-5070                      114 CREEKSIDE LANE
JEREMIAH L. MORGAN
                                                                                      WINCHESTER, VA 22602-2429
   (D.C., CA ONLY)
                                              FAX (703) 356-5085                       TELEPHONE (540) 450-8777
 ROBERT J. OLSON                                                                           FAX (540) 450-8771
                                          E-MAIL: wjo@mindspring.com
    (VA, D.C.)
                                          http://www.lawandfreedom.com


                                                            March 15, 2021
                                                            via FBI eFOIPA portal

  Federal Bureau of Investigation
  Attn: FOI/PA Request
  Record/Information Dissemination Section
  170 Marcel Drive
  Winchester, VA 22602-4843

             Re:     FREEDOM OF INFORMATION ACT (FOIA) REQUEST
                     of Gun Owners of America and Gun Owners Foundation regarding
                     Commonwealth of Virginia’s Access to the NICS System

  Dear Sirs:

         We represent Gun Owners of America (“GOA”) and Gun Owners Foundation
  (“GOF”), and submit this Freedom of Information Act (“FOIA”) request on their behalf to the
  Federal Bureau of Investigation (“FBI”).

          GOA is a nonprofit social welfare organization exempt from federal income tax under
  section 501(c)(4) of the Internal Revenue Code. GOA’s tax-exempt mission and purposes
  include educating the public and conducting activities in defense of the Second Amendment and
  the right to keep and bear arms. GOA’s principal office is located at 8001 Forbes Place, Suite
  202, Springfield, Virginia 22151. (For further information on GOA, please see
  https://gunowners.org.) GOF is a Virginia non-stock corporation, organized and operated as a
  non-profit legal defense and educational foundation that is exempt from federal income taxes
  under Section 501(c)(3) of the Internal Revenue Code. GOF is supported by gun owners
  across the country. (For further information on GOF, please see
  https://www.gunowners.com/.)

                                             Record Request

             We hereby seek the following records:

             (a)     records of all communications between the FBI and the Governor of Virginia,
                     the Office of the Governor of Virginia, the Lieutenant Governor of Virginia, the
                     Office of the Lieutenant Governor of Virginia, the Attorney General of
           Case 1:21-cv-01601-JDB Document 1-1 Filed 06/11/21 Page 3 of 4




                                               2

               Virginia, the Virginia Office of the Attorney General, and agents and employees
               of the same that occurred between January 11, 2014 until the date you begin to
               process this request;

       (b)     records1 of all communications between the FBI and the Virginia Department of
               State Police involving the so-called “voluntary background check” established
               by Va. Code Section 54.1-4201.2, or a so-called “special permit for voluntary
               background check” or “firearms-related permit” to be established by the
               executive branch of government in Virginia, that occurred between July 1, 2015
               until the date you begin to process this request;

       (c)     records related to whether Virginia’s voluntary background check system and its
               implementation complies with 28 C.F.R. Section 25.6; and

       (d)     copies of the last four National Instant Criminal Background Check System
               audits conducted by the FBI’s Criminal Justice Information Services Division
               with respect to the Commonwealth of Virginia.

If any of the information sought above is publicly available, please provide us with the
location(s) of that information.

       Please email the documents to wjo@mindspring.com, or mail them to the following
address:

       Robert J. Olson, Esquire
       William J. Olson, P.C.
       370 Maple Ave W., Suite 4
       Vienna, VA 22180-5615

                                     Fee Waiver Request

        We request that the search, review, and copying fees be waived as provided under
section 5 U.S.C. § 552(a)(4)(A) and 28 CFR 16.10(k). GOA and GOF are nonprofit
organizations seeking the requested documents to educate the public on a matter of great public
importance, by releasing information that — in addition to contributing to public understanding
on the workings of government — may have great effect on substantive policy discussions
relating to the exercise of citizens’ rights under the Second Amendment. GOA and GOF
routinely publish the results of findings from documents they receive through FOIA requests,



       1
         At least some of these records will be housed by the FBI’s Criminal Justice
Information Law Unit.
          Case 1:21-cv-01601-JDB Document 1-1 Filed 06/11/21 Page 4 of 4




                                                3

free-of-charge on their websites, in releases to members and supporters, and through
dissemination of information to the news media.

        The fees should be waived because release of the requested documents is in the public
interest, and the requested information is likely to contribute significantly to public
understanding of the operations or activities of the government. Additionally, the records
sought by GOA and GOF are likely to contribute significantly to public understanding of the
operations or activities of the government.

        The release of the requested documents is not primarily for any commercial interest or
purpose, including any commercial interest of GOA or GOF. GOA and GOF intend to
disseminate to the general public, free of charge, any important information it obtains as a
result of this request.

       If our clients’ waiver request is denied, we would appreciate an estimate of the costs
involved in procuring any of the requested documents if such costs exceed $250. If the costs
do not exceed $250, however, we do not need an estimate, and we will guarantee payment.

      We request that the 20-day response time imposed by 5 U.S.C. § 552(a)(6)(A)(i) and 28
CFR 16.6(b) be adhered to strictly. We look forward to hearing from you within 20 business
days.

         Thank you for your prompt attention to this request.

                                                    Sincerely yours,



                                                    Robert J. Olson

RJO:ls

cc:      Gun Owners of America
         Gun Owners Foundation
